Case 8:19-cv-01522-VMC-TGW Document 216-2 Filed 02/12/21 Page 1 of 13 PageID 7949




               Invoices for Fees of the Clerk
Case 8:19-cv-01522-VMC-TGW Document 216-2 Filed 02/12/21 Page 2 of 13 PageID 7950
Case 8:19-cv-01522-VMC-TGW Document 216-2 Filed 02/12/21 Page 3 of 13 PageID 7951




    Invoices for Fees for Service of Subpoenas
Case 8:19-cv-01522-VMC-TGW Document 216-2 Filed 02/12/21 Page 4 of 13 PageID 7952
Case 8:19-cv-01522-VMC-TGW Document 216-2 Filed 02/12/21 Page 5 of 13 PageID 7953
Case 8:19-cv-01522-VMC-TGW Document 216-2 Filed 02/12/21 Page 6 of 13 PageID 7954
Case 8:19-cv-01522-VMC-TGW Document 216-2 Filed 02/12/21 Page 7 of 13 PageID 7955
Case 8:19-cv-01522-VMC-TGW Document 216-2 Filed 02/12/21 Page 8 of 13 PageID 7956




      Invoices for Printed or Electronically
   Recorded Transcripts Necessarily Obtained
               for Use in the Case
            u.t).              Legal
       Case 8:19-cv-01522-VMC-TGW                         1IYVU1LC
                                  Document 216-2 Filed 02/12/21 Page 9 of 13 PageID 7957
                  Support                                                                                Invoice No.                 Invoice Date:                Payment Terms

                                                                                                          120299227                      3/31/2019                Due upon receipt

U.S. Legal Support, Inc.                                                                                    Job No.                    Job Date:                       Balance
4200 West Cypress StreetSuite 750
Tampa FL 33607                                                                                              1890415                    3/15/2019                       $1101.07
Phone: 813-876-4722 Fax: 813-877-2675
                                                                                                                                       Case Name

                                                                                                                      David Day vs. Sarasota Doctors Hospital, Inc.


Scott Richards, Esquire                                                                                                                  Case No
Carlton Fields Jorden Burt, P.A.
450 South Orange Avenue                                                                                                              2017CC007665
Suite 500
Orlando FL 32801



                   Job Location                                                      Ordered By                                                    Reference Info.

*U.S. Legal Support - Sarasota                                  Scott Richards, Esquire                                         Client Matter No:
1800 Second StreetBB8tT/Spector                                 Carlton Fields Jorden Burt, P.A.                                Claim No:
BuildingSuite 875                                               450 South Orange Avenue                                         Insured:
Sarasota FL 34236                                               Suite 500
                                                                Orlando FL 32801



                     Services/Items                                       Units                  Rate                Amount                   Discount                   Charges
Items Covered: Lisa Berryhill Exhibit
Exhibit                                                                            94.00              $0.60                   $56.40                      $0.00                   $56.40
(Taxable 0.00)
Items Covered: 1 CERTIFIED COPY OF TRANSCRIPT OF:Lisa Berryhill Transcript
Copy                                                                              261.00              $3.05                  $796.05                      $0.00                 $796.05
Litigation Support Package                                                           1.00            $40.00                   $40.00                      $0.00                   $40.00

Condensed Transcript                                                                 1.00            $20.00                   $20.00                      $0.00                   $20.00
Processing 8t Handling                                                               1.00            $45.00                   $45.00                      $0.00                   $45.00
(Taxable 0.00)
                                                                                                                             $957.45                     $0.00
                                                                                                               Total Due                                                       $957.45
                                                                                                               (-) Payments/Credits                                               $0.00
                                                                                                               (+) Finance Charges/Debits                                      $143.62
                                                                                                               (=) New Balance                                               $1101.07
Tax ID: XX-XXXXXXX                                                                                                                  Phone: 407-849-0300               Fax:407-648-9099

Invoice not paid by due date is subject to interest of 1.5% per month. We will make reasonable efforts to allocate payments properly. U.S. Legal Support may recover any fees and costs it
                  incurs in collecting any unpaid amounts. Any rights regarding allocations, refunds or adjustments after 90 days from payment shall be waived by payer.

                                                     "Please detach bottom portion and return with payment.

 Scott Richards, Esquire                                                                        Invoice No.                   120299227
 Carlton Fields Jorden Burt, P.A.
 450 South Orange AvenueSuite 500                                                               Invoice Date:                 3/31/2019
 Orlando FL 32801
                                                                                               Total Due                      $1101.07

                                                                                               Job No.                        1890415

Remit To:          U.S. Legal Support, Inc.
                                                                                                Case No                       2017CC007665
                   P.O. Box 4772-12
                   Houston TX 77210-4772
  Case 8:19-cv-01522-VMC-TGW Document 216-2 Filed 02/12/21 Page 10 of 13 PageID 7958


                                                                                       Rivergate Plaza Suite 718
                                                                                444 Brickell Avenue Miami Florida 33131
                                                                                     305 374.8868 Fax 305 374.9668
                                                                                      service@fernandezCR.com
                                                                                    FernandezCourtReporters.com


                                                                                                                     Invoice
       BILL TO
                                                                                                         INVOICE #          DATE
     Tache Bronis Christianson & Descalzo, PA
     150 SE 2nd Avenue, Suite 600
     Miami, Florida 33131                                                                                 25739        6/11/2020


              ATTN                      Walter Tache, Esq.

      REPORTER                                                                                                            TERMS

        I. Carril                                                                                                 Due on receipt
DATE TAKEN                                          DESCRIPTION                                   QUANTITY    RATE         AMOUNT

                   David Day vs. Sarasota Doctors Hospital, Inc




6/9/2020           Attendance of Reporter, 10:00 to 3:15.                                                1    355.00         355.00
                   Original and one copy of the Video-deposition of David                              158      7.07       1,117.06
                   Day. E-mail only. ** Expedite.**
                   Instant Copy Rough Transcript.                                                      152      2.50        380.00




Fernandez & Associates Court Reporters does not abdicate payment responsibility to third
parties. If collection action is necessary to obtain payment of this invoice, we shall be
entitled to recover from payor all costs of collection, including interest, court costs, and   Total              $1,852.06
reasonable attorney's fees.

  WE ACCEPT CREDIT CARD PAYMENTS                                                          TAX ID NUMBER XX-XXXXXXX
       Case 8:19-cv-01522-VMC-TGW Document 216-2 Filed 02/12/21 Page 11 of 13 PageID 7959

                                                                                                                         INVOICE
                                                                                                        Invoice No.                  Invoice Date:               Payment Terms

                                                                                                         120484142                      6/15/2020                Due upon receipt

U.S. Legal Support, Inc.                                                                                   Job No.                      Job Date:                     Balance
100 Northeast Third AvenueSuite 1050
Fort Lauderdale FL 33301                                                                                   2169777                       6/4/2020                      $962.61
Phone: 954-463-2933 Fax: 954-525-8919
                                                                                                                                      Case Name

                                                                                                                     David Day vs. Sarasota Doctors Hospital, Inc.

Kristin Kiehn, Esquire                                                                                                                  Case No
Debevoise & Plimpton LLP
919 Third Avenue                                                                                                                 19CV01522VMCTGW
New York NY 10022




                   Job Location                                                      Ordered By                                                   Reference Info.

*U.S. Legal Support, Inc. - Remote Video                        Kristin Kiehn, Esquire                                          Client Matter No:
Conference                                                      Debevoise & Plimpton LLP                                        Claim No:
Reporter, Witness and all Parties will appear                   919 Third Avenue                                                Insured:
via Video Conference.                                           New York NY 10022



                     Services/Items                                       Units                  Rate                Amount                   Discount                  Charges
Items Covered: Michael Heil
Exhibit                                                                            46.00              $0.65                   $29.90                     $0.00                    $29.90
Exhibits: Color                                                                     3.00              $1.25                     $3.75                    $0.00                     $3.75
( Taxable 0.00)
Items Covered: 1 CERTIFIED COPY OF TRANSCRIPT OF:Micheal Heil
Copy                                                                             194.00               $3.60                 $698.40                      $0.00                  $698.40
Litigation Support Package                                                          1.00            $40.00                    $40.00                     $0.00                    $40.00
Condensed Transcript                                                                1.00            $20.00                    $20.00                     $0.00                    $20.00
Processing & Handling                                                               1.00            $45.00                    $45.00                     $0.00                    $45.00
( Taxable 0.00)
                                                                                                                            $837.05                      $0.00
                                                                                                              Total Due                                                        $837.05
                                                                                                              (-) Payments/Credits                                                $0.00
                                                                                                              (+) Finance Charges/Debits                                       $125.56
                                                                                                              (=) New Balance                                                  $962.61
Tax ID : XX-XXXXXXX                                                                                                                 Phone: 212-909-6000               Fax:212-909-6836
Invoice not paid by due date is subject to interest of 1.5% per month. We will make reasonable efforts to allocate payments properly. U.S. Legal Support may recover any fees and costs it
                  incurs in collecting any unpaid amounts. Any rights regarding allocations, refunds or adjustments after 90 days from payment shall be waived by payer.

                                                     "Please detach bottom portion and return with payment."

 Kristin Kiehn, Esquire                                                                        Invoice No.                    120484142
 Debevoise & Plimpton LLP
 919 Third Avenue                                                                              Invoice Date:                  6/15/2020
 New York NY 10022
                                                                                               Total Due                      $962.61

                                                                                               Job No.                        2169777
Remit To:          U S Legal Support, Inc.
                                                                                               Case No:                       19CV01522VMCTGW
                   P.O. Box 4772
                   Houston TX 77210-4772
      Case 8:19-cv-01522-VMC-TGW Document 216-2 Filed 02/12/21 Page 12 of 13 PageID 7960

                                                                                                                             INVOICE
 U.S. Legal Support, Inc.
                                                                                                                 Invoice No.                  Invoice Date                Job No.
 4200 West Cypress Street
 Suite 750                                                                                                       120486017                      6/18/2020                 2161435
 Tampa FL 33607
                                                                                                                  Job Date                                   Case No.
 Phone:813-876-4722 Fax:813-877-2675
                                                                                                                  5/28/2020                 19CV01522VMCTGW

                                                                                                                                               Case Name

                                                                                                          David Day vs. Sarasota Doctors Hospital, Inc.

        John Emmanuel, Esquire
        Buchanan Ingersoll & Rooney PC                                                                                                       Payment Terms
        Sun Trust Financial Centre
                                                                                                          Due upon receipt
        401 East Jackson Street
        Suite 2400
        Tampa FL 33602

 ORIGINAL TRANSCRIPT OF:
        Charles Schwaner                                                                                                   255.00 Pages             @            4.65           1,185.75
              Overnight Expedited Transcript.                                                                                                                                   1,305.60
              Litigation Support Package                                                                                                                        40.00                 40.00
              Condensed Transcript                                                                                                                              20.00                 20.00
              Processing & Handling                                                                                                                             45.00                 45.00
              Rough Draft                                                                                                  185.00 Pages             @            2.00             370.00
        Charles Schwaner
              Exhibit                                                                                                      522.00 Pages             @            0.65             339.30

                                                                                                                            TOTAL DUE >>>                                     $3,305.65
                                                                                                                            AFTER 7/18/2020 PAY                                $3,801.50

 For your convenience, we offer online invoice payment at: https://www.uslegalsupport.com/online-bill-pay/
 Thank you for your business!




                                                Please contact us immediately with questions or corrections regarding billing or payment.
                                                     No adjustments or refunds will be made after 120 days from date of payments.

Tax ID: XX-XXXXXXX                                                                                                                              Phone: 813-222-8180      Fax:813-222-8189

                                                          Please detach bottom portion and return with payment.


                                                                                                       Job No.              : 2161435                 BU ID             : 54-TAMPA
 John Emmanuel, Esquire                                                                                Case No.             : 19CV01522VMCTGW
 Buchanan Ingersoll & Rooney PC                                                                        Case Name            : David Day vs. Sarasota Doctors Hospital, Inc.
 Sun Trust Financial Centre
 401 East Jackson Street
 Suite 2400                                                                                            Invoice No.          : 120486017              Invoice Date       : 6/18/2020
 Tampa FL 33602
                                                                                                       Total Due            : $3,305.65
                                                                                                        AFTER 7/18/2020 PAY $3,801.50


                                                                                                          PAYMENT WITH CREDIT CARD


                                                                                                          Cardholder's Name:__________________________________
                                                                                                          Card Number:______________________________________
Remit To:   U S Legal Support, Inc.
            P.O. Box 4772                                                                                 Exp. Date:                             Phone#:_________________
            Houston TX 77210-4772                                                                         Billing Address:_____________________________________
                                                                                                          Zip:                       Card Security Code:________________
                                                                                                          Amount to Charge:__________________________________
                                                                                                          Cardholder's Signature:
  Case 8:19-cv-01522-VMC-TGW Document 216-2 Filed 02/12/21 Page 13 of 13 PageID 7961


                                                                                       Rivergate Plaza Suite 718
                                                                                444 Brickell Avenue Miami Florida 33131
                                                                                     305 374.8868 Fax 305 374.9668
                                                                                      service@fernandezCR.com
                                                                                    FernandezCourtReporters.com


                                                                                                                     Invoice
       BILL TO
                                                                                                         INVOICE #          DATE
     Tache Bronis Christianson & Descalzo, PA
     150 SE 2nd Avenue, Suite 600
     Miami, Florida 33131                                                                                 25776        6/19/2020


              ATTN                      Walter Tache, Esq.

      REPORTER                                                                                                            TERMS

        I. Carril                                                                                                 Due on receipt
DATE TAKEN                                          DESCRIPTION                                   QUANTITY    RATE         AMOUNT

                   David Day vs. Sarasota Doctors Hospital, Inc




6/16/2020          Attendance of Reporter,10:00 to 6;15. **Overtime**                                    1    587.50         587.50
                   Original and one copy of the deposition of Kevin                                    300      8.19       2,457.00
                   McCarty. Email only. ** Rush rates.**




Fernandez & Associates Court Reporters does not abdicate payment responsibility to third
parties. If collection action is necessary to obtain payment of this invoice, we shall be
entitled to recover from payor all costs of collection, including interest, court costs, and   Total              $3,044.50
reasonable attorney's fees.


  WE ACCEPT CREDIT CARD PAYMENTS                                                          TAX ID NUMBER XX-XXXXXXX
